
	
		II
		Calendar No. 990
		110th CONGRESS
		2d Session
		S. 2943
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the National Trails System Act to designate the
		  Pacific Northwest National Scenic Trail.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pacific Northwest National Scenic
			 Trail Act of 2008.
		2.FindingsCongress finds that—
			(1)in accordance with
			 section 5(c)(22) of the National Trails System Act (16 U.S.C. 1244(c)(22)), a
			 feasibility study of the proposed Pacific Northwest Trail was—
				(A)conducted by the
			 Director of the National Park Service and the Chief of the Forest Service;
			 and
				(B)completed in June
			 1980;
				(2)the feasability
			 study contained—
				(A)a conclusion that
			 the Pacific Northwest Trail would have the scenic and recreational
			 qualities needed for designation as a National Scenic Trail; but
				(B)a recommendation
			 against the designation of the Pacific Northwest Trail, citing as obstacles
			 factors that are present in every other national scenic trail that has been
			 designated under the National Trails System Act (16 U.S.C. 1241 et
			 seq.);
				(3)undaunted, the
			 founder of the Pacific Northwest Trail and many supporters—
				(A)moved forward with
			 the creation of the Pacific Northwest Trail; and
				(B)established a
			 private volunteer organization to build, maintain, and promote the Pacific
			 Northwest Trail;
				(4)similar to each
			 other national scenic trail designated under the National Trails System Act (16
			 U.S.C. 1241 et seq.), the Pacific Northwest Trail stands as an outstanding
			 example of the recreational opportunities that can be provided through a
			 partnership among the Federal Government, State and local governments, private
			 nonprofit trail organizations, individual volunteers, and landowners;
			(5)today,
			 approximately 950 miles of the Pacific Northwest Trail are completed and
			 provide significant outdoor recreational experiences to citizens and visitors
			 of the United States, thus providing on-the-ground proof of the feasibility and
			 desirability of designating the Pacific Northwest Trail as national scenic
			 trail, as required under section 5(b) of the National Trails System Act (16
			 U.S.C. 1244(b));
			(6)3 segments of the
			 Pacific Northwest Trail have already been designated by Congress as national
			 recreation trails; and
			(7)because the entire
			 route of the Pacific Northwest Trail was found to qualify for designation as a
			 national scenic trail, Congress should—
				(A)designate the
			 entire Pacific Northwest Trail as a national scenic trail; and
				(B)provide
			 administrative, technical, and financial assistance in accordance with the
			 National Trails System Act (16 U.S.C. 1241 et seq.).
				3.Designation of
			 Pacific Northwest National Scenic Trail
		2.Designation of Pacific
			 Northwest National Scenic Trail
			Section 5(a) of the National
			 Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the
			 following:
				
					(26)Pacific
				Northwest National Scenic Trail
						(A)In
				generalThe Pacific Northwest National Scenic Trail, a trail of
				approximately 1,200 miles, extending from the Continental Divide in Glacier
				National Park, Montana, to the Pacific Ocean Coast in Olympic National Park,
				Washington, following the route depicted on the map entitled Pacific
				Northwest National Scenic Trail: Proposed Trail, numbered T12/80,000,
				and dated February 2008 (referred to in this paragraph as the
				map).
						(B)Availability of
				mapThe map shall be on file and available for public inspection
				in the appropriate offices of the
				National Park
				Service Forest Service.
						(C)AdministrationThe
				Pacific Northwest National Scenic Trail shall be administered by the
				Secretary of the
				Interior Secretary of
				Agriculture.
						(D)Land
				acquisitionThe United States shall not acquire for the Pacific
				Northwest National Scenic Trail any land or interest in land outside the
				exterior boundary of any federally-managed area without the consent of the
				owner of the land or interest in
				land.
						.
			
	
		September 16, 2008
		Reported with amendments
	
